UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


ANTHONY D. DAVIS,                     
               Plaintiff-Appellant,
                 v.                              No. 01-2230
CITY OF JACKSONVILLE,
                Defendant-Appellee.
                                      
            Appeal from the United States District Court
     for the Eastern District of North Carolina, at Wilmington.
                James C. Fox, Senior District Judge.
                          (CA-99-236-7-F)

                      Submitted: April 18, 2002

                      Decided: April 29, 2002

   Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Jeffrey S. Miller, Jacksonville, North Carolina, for Appellant. Greg-
ory W. Brown, CRANFILL, SUMNER & HARTZOG, L.L.P.,
Raleigh, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                   DAVIS v. CITY OF JACKSONVILLE
                              OPINION

PER CURIAM:
   Anthony D. Davis appeals from the district court’s order granting
summary judgment in favor of his employer, the City of Jacksonville
(the "City"), and dismissing his employment discrimination action.
Specifically, Davis alleged race discrimination based upon the City’s
failure to create a light duty position for him while he awaited deter-
mination of permanent disability relative to his mental illness. He
alleged, inter alia, that in 1997, the City created light duty positions
for two white firefighters awaiting retirement.
   Our review of the record and the district court’s opinion discloses
that this appeal is without merit. We agree with the district court that
Davis failed to offer any evidence that the firefighters he named were
similarly situated to Davis. The sole evidence Davis has provided in
this record as to those firefighters is that they were given unadvertised
light duty jobs while awaiting retirement and that they were white.
Davis admitted in deposition that he suffers from chronic depression,
schizophrenia, psychosis, and chemical and alcohol dependency. He
admitted that his drug and alcohol abuse materially affected his life
and employment with the City, and he attested that he continues to
suffer from these afflictions and conditions, that he has not recovered,
and that he cannot work. Davis could not deny that the City did not
have a light duty position available for him. Finally, Davis conceded
that he did not specifically request a light duty job from the City, and
he was unsure he could have performed a light duty position had one
been available.
   Given this evidence, coupled with the lack of evidence as to the
terms, conditions, circumstances, and medical status of the two fire-
fighters Davis relies upon, we cannot say that the district court’s find-
ing of non-discrimination was clearly erroneous. Anderson v. City of
Bessemer, 470 U.S. 564, 574 (1985). We therefore affirm the district
court’s grant of summary judgment in favor of the City. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.
                                                            AFFIRMED